PER CURIAM.
Application granted. The portion of the judgment of the court of appeal, which reversed and set aside the jury verdict in favor of Charity Hospital of Louisiana at New Orleans and remanded the case to the district court to conduct a bench trial to determine the liability of that defendant, is set aside. The case is remanded to the court of appeal to decide on the complete record the merits of the plaintiffs’ appeal as to Charity Hospital. Otherwise, the application is denied.
KIMBALL, J., would deny the writ.
DENNIS, J., not on panel.